 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                  Case No. 1:17-cv-01632-AWI-JDP
12   LOUIS A. ALARCON,
                                                  FINDINGS AND RECOMMENDATIONS THAT
13                                     Plaintiff, CASE BE DISMISSED WITHOUT PREJUDICE
14                  v.                            OBJECTIONS DUE IN FOURTEEN DAYS

15                                                ORDER VACATING SETTLEMENT
                                                  CONFERENCE AND VACATING ORDER TO
16   C. XOYOUDOM, et al.,                         PRODUCE PLAINTIFF FOR TESTIMONY

17                                  Defendants. ECF Nos. 24, 29, and 42
18

19

20         Findings and recommendations

21         Plaintiff has filed a motion to dismiss his case. ECF No. 41. Because defendants have filed

22   an answer, ECF No. 17, Federal Rule 41 requires a court order for a dismissal at plaintiff’s

23   request. I find dismissal proper and recommend that this case be dismissed without prejudice.

24         These findings and recommendations are submitted to the U.S. district judge presiding over

25   the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service

26   of the findings and recommendations, the parties may file written objections to the findings and

27   recommendations with the court and serve a copy on all parties. That document must be

28
 1   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

 2   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3         Order

 4         The settlement conference currently scheduled for October 2 is vacated. ECF Nos. 24, 29.

 5   The order and writ for plaintiff to testify at the conference is also vacated. ECF No. 42.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     September 30, 2019
 9                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12         No. 205
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
